March 31, Via EDGAR Mr. Edward M. Kelly Senior Counsel Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-4631 Re: Dycom Industries, Inc. Annual Report on Form 10-K for the fiscal year ended July 25, 2009 Definitive Proxy Statement on Schedule 14A filed October 27, 2009 File No. 1-10613 Dear Mr. Kelly: This letter responds to the supplemental comment of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) received in a letter dated March 24, 2010 to Steven E. Nielsen, President and Chief Executive Officer of Dycom Industries, Inc. (“Dycom” or the “Company”) relating to the Annual Report on Form 10-K for the fiscal year ended July 25, 2009, filed with the Commission on September 3, 2009 (the “Form 10-K”) and the Definitive Proxy Statement on Schedule 14A filed with the Commission on October 27, 2009 (the “Definitive Proxy Statement”).Capitalized terms used but not defined herein have the meanings ascribed to them in the Form 10-K or the Definitive Proxy Statement, as applicable. Item 15.Exhibits and Financial Statement Schedules, page 82 1. Refer to prior comment 4.It does not appear that you filed Schedule 5.18 to the exhibit.Please advise. Response:The Company did not file a Schedule 5.18 to the Credit Agreement, dated as of September 12, 2008, among the Company, certain domestic subsidiaries of the Company from time to time parties thereto and the lenders named therein (the “Credit Agreement”) because such schedule was not required by, nor prepared in conjunction with, the Credit Agreement.Section 5.18 of the Credit Agreement, and therefore the requirement for a Schedule 5.18, was eliminated during the negotiation of the Credit Agreement.The relevant section heading on page 59 of the
